MEMORANDUM **
Juan Guevara-Sabino appeals from the 41-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Guevara-Sabino contends that the government’s refusal to move for a third point reduction for acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1(b), was arbitrary and amounted to vindictive prosecution. This contention lacks merit. See United States v. Medina-Beltran, 542 F.3d 729, 731 (9th Cir.2008); see also United States v. Espinoza-Cano, 456 F.3d 1126, 1138 (9th Cir.2006) (recognizing “that there is nothing improper about the government providing an incentive to plea bargain”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.